Case 2:19-cr-00275-DSC Document 2 Filed 09/12/19 Page 1 of 3

cy ror as
1g ipecr y
| rELeED
IN THE UNITED STATES DISTRICT COURT Sep 42 201Y
FOR THE WESTERN DISTRICT OF PENNSYLVANIA mT

CLERK US. DISTRICT COURT

_ WEST. DIST.
UNITED STATES OF AMERICA IST. OF PENNSYLVANIA

v. | Criminal No. | 0-295

SHAWN HENDRIX, JR.
INFORMATION MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W.
Brady, United States Attorney for the Western District of Pennsylvania, and Robert C.
Schupansky, Assistant United States Attorney for said District, and submits this Information

~

Memorandum to the Court:
I. THE INFORMATION
A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

COUNT OFFENSE/DATE | TITLE/SECTION

 

1 Conspiracy to possess with intent to 21 U.S.C. § 846
distribute and distribute a quantity of a
mixture and substance containing a
detectable amount of fentanyl, a ,
Schedule II controlled substance

March 2017 — April 2017
Case 2:19-cr-00275-DSC Document 2 Filed 09/12/19 Page 2 of 3

Il. ELEMENTS OF THE OFFENSE

A. As to Count 1: .

In order for the crime of conspiracy to possess with the intent to distribute and
distribute a quantity of a mixture and substance containing a detectible amount of fentanyl, a
Schedule II controlled substance, in violation of 21 U.S.C. § 846, to be established, the
government must prove all of the following elements beyond a reasonable doubt:

1. That two or more persons agreed to possess with intent to distribute and/or
distribute the controlled substance charged in the Information. ©

2. That the defendant was a party to or member of that agreement.

3. That the defendant joined the agreement or conspiracy knowing of its
- objectives to possess with intent to distribute and/or distribute a controlled substance and
intending to join together with at least one other alleged conspirator to achieve that objective;
that is, that the defendant and at least one other alleged conspirator shared a unity of purpose and
the intent to achieve that objective.

3, That fentanyl is a Schedule II controlled substance, pursuant to 21 U.S.C.
§ 812(c), Schedule II(b)(6).

Il. PENALTIES |

A. As to Count 1: Conspiracy to possess with the intent to distribute and
distribute a quantity of a mixture and substance containing a detectable amount of
fentanyl, a Schedule II controlled substance (21 U.S.C. § 846):

1. A term of imprisonment of up to 20 years.

2. Affine of up to $1,000,000. *

3. A term of supervised release of at least three years.
Case 2:19-cr-00275-DSC Document 2 Filed 09/12/19 Page 3 of 3

For a second or subsequent felony drug conviction that is final, whether federal,
state, or foreign:
1. A term of imprisonment of up to 30 years.
2. A fine of up to $2,000,000.
3. A term of supervised release of at least six years.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION

Not applicable in this case.

VI. FORFEITURE

Not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

ROBERT C. SCHUPANSKY
Assistant U.S. Attorney
PA ID No. 82158

 
